UNITED STATES DISTRICT COURT

                                                                                   FILED
                            FOR THE DISTRICT OF COLUMBIA

                                                                                    AUG 12 2021
                                    )                                         Clerk, U.S. District & Bankruptcy
MARK MARVIN,                        )                                         Court for the District of Columbia
                                    )
            Petitioner,             )
                                    )
      v.                            )                  Civil Action No. 1:21-cv-01948 (UNA)
                                    )
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
___________________________________ )


                                 MEMORANDUM OPINION

       This matter is before the Court on Petitioner’s Application to Proceed in forma pauperis

and his pro se Petition for a Writ of Habeas Corpus. Petitioner challenges the criminal charges

brought against Jacob Anthony Chansley (AKA Jake Angeli) in connection with what Petitioner

describes as “a mostly peaceful assembly in a Washington D.C. Freedomfest on January 6[,]

2021.” Pet. at 1. The Application will be granted, and the Petition will be dismissed.

       “Article III of the United States Constitution limits the judicial power to deciding ‘Cases’

and ‘Controversies.’” In re Navy Chaplaincy, 534 F.3d 756, 759 (D.C. Cir. 2008) (quoting U.S.

Const. art. III, § 2). “One element of the case-or-controversy requirement is that plaintiffs must

establish that they have standing to sue.” Comm. on Judiciary of U.S. House of Representatives v.

McGahn, 968 F.3d 755, 762 (D.C. Cir. 2020) (internal quotation marks omitted). A party has

standing for purposes of Article III if he has “(1) suffered an injury in fact, (2) that is fairly

traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed by a

favorable judicial decision.” Id. at 763 (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547
(2016)). The instant Petition lacks any factual allegations showing that Petitioner sustained (or is

likely to sustain) an injury resulting from Defendant’s conduct.

       Furthermore, as a general rule, a pro se litigant can represent only himself or herself in

federal court. See 28 U.S.C. § 1654 ("In all courts of the United States the parties may plead and

conduct their own cases personally or by counsel[.]"); Georgiades v. Martin-Trigona, 729 F.2d

831, 834 (D.C. Cir. 1984) (same); U.S. ex rel. Rockefeller v. Westinghouse Elec. Co., 274 F. Supp.

2d 10, 16 (D.D.C. 2003) (same), affd sub nom. Rockefeller ex rel. U.S. v. Washington TRU

Solutions LLC, No. 03-7120, 2004 WL 180264 (D.C. Cir. Jan. 21, 2004).

       Finally, the Court notes that a “writ of habeas corpus shall not extend to a [petitioner]

unless” he is “in custody” under some authority. 28 U.S.C. § 2241(c). A person is generally

considered “in custody” if he is being held in a prison or jail, or if he is released on conditions of

probation or parole, see, e.g., Jones v. Cunningham, 371 U.S. 236, 240–43 (1963) (holding that a

paroled petitioner is “in custody” because parole restrictions “significantly restrain petitioner’s

liberty”), or subject to other “substantial” non-confinement restraints on liberty, see, e.g., Hensley

v. Municipal Court, 411 U.S. 345, 351–53 (1973) (holding that a petitioner released on his own

recognizance pending appeal of his sentence was “in custody” for purpose of habeas). Nothing in

the Petition suggests that Petitioner currently is incarcerated, or is a probationer or parolee, or is

otherwise restrained. Petitioner is thus not “in custody” for habeas purposes, and the Petition must

be dismissed.

       A separate Order will issue with this Memorandum Opinion.




Date: August 12, 2021                          /s/______________________
                                                 EMMET G. SULLIVAN
                                                 United States District Judge